UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1873



FAROUKH BAMFORD,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-647-665)


Submitted:   March 19, 2008                 Decided:   April 2, 2008


Before WILKINSON and MICHAEL, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Adedayo O. Idowu, IDOWU & ASSOCIATES, Silver Spring, Maryland, for
Petitioner.    Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Song E.
Park, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Faroukh Bamford, a native and citizen of Ghana, petitions

for    review   of    an   order    of   the   Board   of   Immigration    Appeals

(“Board”) dismissing his appeal from the immigration judge’s order

denying his motion for a continuance and finding him removable.

            An immigration judge “may grant a continuance for good

cause shown.”        8 C.F.R. § 1003.29 (2007).        We review the denial of

a motion for a continuance for abuse of discretion.                       Lendo v.

Gonzales, 493 F.3d 439, 441 (4th Cir. 2007); Onyeme v. INS, 146

F.3d 227, 231 (4th Cir. 1998).              The court “must uphold the IJ’s

denial of a continuance ‘unless it was made without a rational

explanation, it inexplicably departed from established policies, or

it rested on an impermissible basis, e.g., invidious discrimination

against a particular race or group.’”                  Lendo, 493 F.3d at 441

(quoting Onyeme, 146 F.3d at 231).

            Because the immigration judge was without jurisdiction to

consider Bamford’s application for adjustment of status, we find no

abuse of discretion in denying the motion for a continuance.

Accordingly, we deny the petition for review.                  We dispense with

oral    argument      because      the   facts   and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                PETITION DENIED




                                         - 2 -